DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed on 02/26/2021 has been entered. Claims 1-14 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on # is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Abstract
The originally filed abstract is respectfully suggested to be amended as shown below:
A stage light with a speed reducerincluding a light head, a supporting arm and a bottom box. The light head is pivotally connected to the supporting arm by a pivot shaft. The supporting arm is pivotally connected to the bottom box by a pivot shaft. The pivot shaft of the light head and/or the pivot shaft of the supporting arm 

Claim Objections
Claims 2-14 are objected to because of the following informalities:
Claims 2-14 recites the terms “the driving mechanism”, “the speed reducer”, and “the pivot shaft”. Claim 1 recites two driving mechanisms, two speed reducers, and two pivot shafts (as seen in Fig.1 of the applicant’s drawings, there is a first driving mechanism 600, a first speed reducer 500, and a first pivot shaft 400 to pivot the light head 100; there is also a second driving mechanism 600, a second speed reducer 500, and a second pivot shaft to pivot the supporting arm 200). When referring back to the first instance, the claims should clearly indicate which of the driving mechanisms, the speed reducers, and the pivots shafts are being referred to. One way is to add “first” and “second” to differentiate between the two sets of elements, or another way is to add “… of the light head” or “… of the supporting arm” to differentiate between the two sets of elements. The applicant can use their own claim language to differentiate between the two sets of elements as long as the terminology is clear.
Claim 3, line 3: “the rotating shaft” should be -- a rotating shaft of the speed reducer 
Claim 9, line 2: “the rotating shaft” should be -- a rotating shaft -- in order to be recite the first instance.

Appropriate correction is required.

Claim Interpretation
Claims 5 and 13 recites the term “stationary wheel” and “stationary cylinder”. As seen in pg.5 of the applicant’s specification, the stationary wheel (711) is connected to the pivot shaft (400) and the stationary cylinder (712) is connected to the rotary shaft (510) of the speed reducer (500). In this manner, the rotary shaft (510) rotates the stationary cylinder (712), the stationary cylinder (712) rotates the stationary wheel (711), the stationary wheel (711) rotates the pivot shaft (400), and the pivot shaft (400) rotates the light head (100). Since the wheel (711) and the cylinder (712) are rotating, it is unclear whether the descriptor “stationary” adds significance to the structure. The terms “stationary wheel” and “stationary cylinder” may be referring to the wheel and cylinder rotating in place as opposed to linear positional movement. As a result, the terms “stationary wheel” and “stationary cylinder” were interpreted as rotating in place. If the interpretation is as intended, then there are no issues with the terms.

Claim 3 recites the limitation “wherein the pivot shaft (400) has a through hole (410) for threading or circulating a cooling medium along a length direction”. Although the applicant’s specification does not describe what the cooling medium is, one of ordinary skill in the art would have recognized that the cooling medium includes air. The term “cooling medium” was interpreted as air as opposed to a liquid. If the interpretation is as intended, then there are no 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HINRICHS (US 2013/0120984), and in view of WU (CN 108006494).
Regarding claim 1, HINRICHS discloses a stage light comprising a light head (107, Fig.1), a supporting arm (105, Fig.1) and a bottom box (103, Fig.1), wherein the light head is pivotally connected to the supporting arm by a pivot shaft (127, Fig.1), the supporting arm is pivotally connected to the bottom box by a pivot shaft (123, Fig.1), the pivot shaft of the light head is connected to a driving mechanism (129, Fig.1).
HINRICHS fails to disclose the pivot shaft of the light head is connected to a drive shaft of the driving mechanism by the speed reducer.
However, WU discloses a pivot shaft (2, Fig.1) is connected to a drive shaft of a driving mechanism (as seen in Fig.1 and para[0021], the “drive shaft” of the driving mechanism 10 was considered to be the output shaft of the motor 10) by a speed reducer (11, Fig.1).

Therefore, in view of WU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speed reducer as taught by WU between the pivot shaft of the light head and driving mechanism of HINRICHS in order to (1) reduce the speed of the driving mechanism to a desired operating speed and/or (2) control the speed for movement. 1

Regarding claim 2, HINRICHS modified by WU as discussed above for claim 1 further discloses wherein the drive shaft is arranged parallel to the pivot shaft (as seen in Fig.1 of WU, the drive shaft of the driving mechanism 10 was considered to be parallel to the pivot shaft 2).

Regarding claim 9, HINRICHS modified by WU as discussed above for claim 1 further discloses wherein the pivot shaft is connected to the rotary shaft of the speed reducer as a whole body (as seen in Fig.1 of WU, the pivot shaft 2 is connected to the speed reducer 11 as a whole body; in other words, the speed reducer 11 directly connects to the pivot shaft 2 without an additional coupling flange).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HINRICHS (US 2013/0120984) modified by WU (CN 108006494), and in view of BORNHORST (US 4,701,833).
Regarding claim 3, HINRICHS modified by WU fails to disclose wherein the pivot shaft has a through hole for threading or circulating a cooling medium along a length direction, the speed reducer and the rotating shaft connected with the pivot shaft are provided with corresponding perforation.
However, BORNHORST discloses a pivot shaft (24, Figs.1 and 3) has a through hole for circulating a cooling medium (air) along a length direction.
Therefore, in view of BORNHORST, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the through hole as taught by BORNHORST to the pivot shaft of HINRICHS modified by WU in order to allow for air circulation for ventilation and cooling of the light head.
Regarding “the speed reducer and the rotating shaft connected with the pivot shaft are provided with corresponding perforation”, since BORNHORST discloses circulating a cooling medium by a hole (aperture or perforation), one of ordinary skill in the art would have recognized that the connection of HINRICHS modified by WU (the motor connected to the speed reducer and the speed reducer connected to the light head) would require generic holes such that the cooling medium (air) would have circulated to the light head. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generic perforations to the speed reducer and driving mechanism of HINRICHS modified by WU and BORNHORST in order to allow for air circulation for ventilation and cooling of the light head.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HINRICHS (US 2013/0120984) modified by WU (CN 108006494), and in view of QUAN (CN 108826244).
Regarding claim 4, HINRICHS modified by WU fails to disclose wherein the speed reducer is connected to the pivot shaft by a coupling flange.
However, QUAN discloses a speed reducer (10, Fig.3) is connected to a pivot shaft (2022, Fig.4) by a coupling flange (207, Fig.3).
Therefore, in view of QUAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coupling flange as taught by NAME4 between the speed reducer and the pivot shaft of HINRICHS modified by WU in order to (1) provide a coupler or adapter between the pivot shaft and the speed reducer to connect the two modules together and/or (2) provide a stable connection between the pivot shaft and the speed reducer over time.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HINRICHS (US 2013/0120984) modified by WU (CN 108006494) and QUAN (CN 108826244), and in view of KOYAMA (US 4,926,080).
Regarding claim 5, HINRICHS modified by WU and QUAN fails to disclose wherein the coupling flange comprises a stationary wheel connected to the pivot shaft, and a stationary cylinder connected to the rotary shaft of the speed reducer, and the stationary wheel is located at an end portion of the stationary cylinder.
However, KOYAMA discloses a coupling flange (6, Fig.4-6) includes a stationary wheel connected to a first shaft (as seen in Fig.1, Fig.5, and col.2, line 55-col.3, line 6, the “stationary 
Therefore, in view of KOYAMA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stationary wheel and the stationary cylinder as taught by KOYAMA to the coupling flange of HINRICHS modified by WU and QUAN in order to (1) provide a coupler or adapter between the pivot shaft and the speed reducer to connect the two modules together and/or (2) provide a stable connection between the pivot shaft and the speed reducer over time. One of ordinary skill in the art would have recognized that a coupling flange (such as a shaft coupling flange or a motor coupling flange) is a well-known mechanical piece for connecting a motor or speed reduce to other modules.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HINRICHS (US 2013/0120984) modified by WU (CN 108006494) and QUAN (CN 108826244), and in view of ROPER (US 0,980,341).
Regarding claim 6 and claim 14, HINRICHS modified by WU and QUAN fails to disclose wherein the coupling flange comprises a connecting cylinder, a side wall of the connecting cylinder is provided with a first connecting hole along a length direction to be connected and fixed with the pivot shaft by screws, and the side wall of the connecting cylinder 
However, ROPER discloses a coupling flange includes a connecting cylinder (5, 19, Fig.1), a side wall of the connecting cylinder is provided with a first connecting hole along a length direction to be connected and fixed with a first shaft by a bolt (as seen in Fig.1 and col.2, lines 50-64, the side wall of the connecting cylinder 5, 19 has a first connecting hole 21 to receive a bolt 23 in a parallel direction to connect to the first shaft 4, 6), and the side wall of the connecting cylinder is provided with a second connecting hole in a direction perpendicular to the length direction to be connected and fixed with a second shaft by screws (as seen in Fig.1, the side wall of the connecting cylinder 5, 19 has a second connecting hole to receive a screw 12 in a perpendicular direction to connect to the second shaft 3).
Therefore, in view of ROPER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connecting cylinder, the first connecting hole, and the second connecting hole as taught by ROPER to the coupling flange of HINRICHS modified by WU and QUAN in order to connect two shafts together.
Regarding “screws”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the screws to the coupling flange of HINRICHS modified by WU, QUAN, and ROPER in order to fasten the coupling flange to the two shafts using conventional fasteners.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HINRICHS (US 2013/0120984) modified by WU (CN 108006494), and in view of SYNDER (US 2,097,537).
Regarding claim 7, HINRICHS modified by WU fails to disclose a supporting frame which supports the speed reducer.
However, SYNDER discloses a supporting frame supporting a speed reducer (as seen in col.2, line 60, the “supporting frame” was considered to be the saddle supporting the speed reducer 44).
Therefore, in view of SYNDER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the supporting frame as taught by SYNDER to the speed reducer of HINRICHS modified by WU in order to provide additional support for the speed reducer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HINRICHS (US 2013/0120984) modified by WU (CN 108006494), and in view of DU (CN 202791880).
Regarding claim 8, HINRICHS modified by WU fails to disclose wherein the speed reducer is a gear reducer.
However, DU discloses a speed reducer is a gear reducer (as seen in Fig.1 and para[0021], the speed reducer 40 is a worm gear reducer).
Therefore, in view of DU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gear reducer as taught by DU to the speed reducer of HINRICHS modified by WU in order to (1) reduce the speed of the driving mechanism to a desired operating speed and/or (2) control the speed for movement. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HINRICHS (US 2013/0120984) modified by WU (CN 108006494), and in view of HANSEN (US 2016/0377256).
Regarding claim 10, HINRICHS further discloses wherein the driving mechanism (129, Fig.1) of the light head (107, Fig.1) and is located in the supporting arm (105, Fig.1).
HINRICHS modified by WU fails to disclose the driving mechanism of the supporting arm is located in the supporting arm.
However, HANSEN discloses a driving mechanism (1583, Fig.15) of a supporting arm (1580, Fig.15) is located in the supporting arm.
Therefore, in view of HANSEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving mechanism of the supporting arm is located in the supporting arm as taught by HANSEN to the driving mechanism of the supporting arm of HINRICHS modified by WU in order to reposition the driving mechanism of the supporting arm.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HINRICHS (US 2013/0120984) modified by WU (CN 108006494), and in view of CREASMAN (US 2015/0345762).
Regarding claim 11, HINRICHS further discloses wherein the driving mechanism (125, Fig.1) of the supporting arm (105, Fig.1) is located in the bottom box (103, Fig.1).
HINRICHS modified by WU fails to disclose the driving mechanism of the light head is located in the light head.

Therefore, in view of CREASMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving mechanism of the light head is located in the light head as taught by CREASMAN to the driving mechanism of the light head of HINRICHS modified by WU in order to reposition the driving mechanism of the light head.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HINRICHS (US 2013/0120984) modified by WU (CN 108006494) and BORNHORST (US 4,701,833), and in view of QUAN (CN 108826244).
Regarding claim 12, HINRICHS modified by WU and BORNHORST fails to disclose wherein the speed reducer is connected to the pivot shaft by a coupling flange.
However, QUAN discloses a speed reducer (10, Fig.3) is connected to a pivot shaft (2022, Fig.4) by a coupling flange (207, Fig.3).
Therefore, in view of QUAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coupling flange as taught by QUAN between the speed reducer and the pivot shaft of HINRICHS modified by WU and BORNHORST in order to (1) provide a coupler or adapter between the pivot shaft and the speed reducer to connect the two modules together and/or (2) provide a stable connection between the pivot shaft and the speed reducer over time.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HINRICHS (US 2013/0120984) modified by WU (CN 108006494), BORNHORST (US 4,701,833), and QUAN (CN 108826244), and in view of KOYAMA (US 4,926,080).
Regarding claim 13, NAME discloses wherein the coupling flange comprises a stationary wheel connected to the pivot shaft, and a stationary cylinder connected to the rotary shaft of the speed reducer, and the stationary wheel is located at an end portion of the stationary cylinder.
However, KOYAMA discloses a coupling flange (6, Fig.4-6) includes a stationary wheel connected to a first shaft (as seen in Fig.1, Fig.5, and col.2, line 55-col.3, line 6, the “stationary wheel” of the coupling flange 6 was considered to be the portion with the smaller diameter connected to the shaft of the motor), a stationary cylinder connected to a second shaft (as seen in Figs.4-6 and col.2, line 67, the “stationary cylinder” of the coupling flange 6 was considered to be the portion with the larger diameter bolted to the shaft 4, 5), and the stationary wheel is located at an end portion of the stationary cylinder.
Therefore, in view of KOYAMA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stationary wheel and the stationary cylinder as taught by KOYAMA to the coupling flange of HINRICHS modified by WU, BORNHORST, and QUAN in order to (1) provide a coupler or adapter between the pivot shaft and the speed reducer to connect the two modules together and/or (2) provide a stable connection between the pivot shaft and the speed reducer over time. One of ordinary skill in the art would have recognized that a coupling flange (such as a shaft coupling flange or a motor coupling flange) is a well-known mechanical piece for connecting a motor or speed reduce to other modules.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 2617673, US 2556472, and US 20050047142 discloses a shaft and a driving mechanism.

Examiner’s Comment









The applicant is suggested to incorporate a combination of features according to the applicant’s inventions into the independent claim. As of now, the features are separated into separate dependent claims, which were separately addressable with the prior art of record. However, a combination of the features as a whole would be reconsidered with respect to the prior art of record. Since the features are very similar to the prior art, the claims are required to be specific to distinguish the applicant’s invention from the prior art. Sample claim language has been provided for claim 1.
Claim 1. A stage light with a speed reducer (500), comprising:
a light head (100), a supporting arm (200) and a bottom box (300), wherein the light head (100) is pivotally connected to the supporting arm (200) by a pivot shaft (400), the supporting arm (200) is pivotally connected to the bottom box (300) by a pivot shaft (400), the pivot shaft (400) of the light head (100) and/or the pivot shaft (400) of the supporting arm (200) is connected to a drive shaft (610) of a driving mechanism (600) by the speed reducer (500);
wherein the pivot shaft (400) has a through hole (410) for threading or circulating a cooling medium along a length direction, the speed reducer (500) and the rotating shaft (510) connected with the pivot shaft (400) are provided with corresponding perforation (511);
wherein the speed reducer (500) is connected to the pivot shaft (400) by a coupling flange (700), the coupling flange (700) comprises a stationary wheel (711) connected to the pivot shaft (400), and a stationary cylinder (712) connected to the rotary shaft (510) of the speed reducer (500), and the stationary wheel (711) is located at an end portion of the stationary cylinder (712); and 
wherein the speed reducer (500) is a gear reducer;

Claim 1. A stage light with a speed reducer (500), comprising:
a light head (100), a supporting arm (200) and a bottom box (300), wherein the light head (100) is pivotally connected to the supporting arm (200) by a pivot shaft (400), the supporting arm (200) is pivotally connected to the bottom box (300) by a pivot shaft (400), the pivot shaft (400) of the light head (100) and/or the pivot shaft (400) of the supporting arm (200) is connected to a drive shaft (610) of a driving mechanism (600) by the speed reducer (500);
wherein the pivot shaft (400) has a through hole (410) for threading or circulating a cooling medium along a length direction, the speed reducer (500) and the rotating shaft (510) connected with the pivot shaft (400) are provided with corresponding perforation (511);
wherein the speed reducer (500) is connected to the pivot shaft (400) by a coupling flange (700), the coupling flange (700) comprises a connecting cylinder (720), a side wall of the connecting cylinder (720) is provided with a first connecting hole (721) along a length direction to be connected and fixed with the pivot shaft (400) by screws, and the side wall of the connecting cylinder (720) is provided with a second connecting hole (722) in a direction perpendicular to the length direction to be connected and fixed with the rotary shaft (510) of the speed reducer (500) by screws; and
wherein the speed reducer (500) is a gear reducer;
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.E/Examiner, Art Unit 2875    


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://guide.directindustry.com/choosing-the-right-gear-reducer/